Title: Enclosure: Resolutions of the Creditors of Smith & Riddle, 6 July 1819
From: Marx, Joseph,Otis, Asa
To: 


            At a meeting of the Creditors of the late firm of Smith & Riddle,
            Richmond, July 6, 1819.   
            Joseph Marx, Esquire, in the Chair.
            After examining the papers laid before them, containing a statement of the situation of their affairs, it was resolved unanimously,
            That while we regret the unfortunate issue of their business, arising chiefly from misplaced and much abused confidence in a Mercantile House of this City, together with misfortunes of other Houses elsewhere, we are satisfied with the correctness of their conduct and integrity of their principles.
            Resolved, That the assignment of their property for the benefit of their Creditors, receives our approbation, and that we have entire confidence in the responsibility and integrity of the Assignees, namely, Messrs. James Gibbon, David Barclay, and Charles Palmer.
            Resolved, That we recommend the distant creditors not represented in this meeting, speedily to appoint Agents to sign a discharge, and thereby become entitled to the benefit of the Assignment.
            Resolved, That in consideration of the assistance that will be required of Messrs. Smith & Riddle in the settlement of their affairs, it is recommended, notwithstanding the provisions in the Deed of Trust, to leave them in full and unconditional possession of their Household furniture & Domestic property.
            Resolved, That a Copy of the preceding resolutions, be handed to Messrs. Smith & Riddle, signed by the Creditors present.
            The above Resolutions were unanimously adopted by the meeting.
            
                JOSEPH MARX,    chairman.
               ASA OTIS,    secretary. 
            
          